G

 

 

ase 5:20-cr-00011-JA-PRL Document 53 Filed 08/25/20 Page 1 of 1 PagelD 448

UNITED STATES DISTRICT CouRT
MIDDLE DISTRICT OF FLORIDA
OCALA DIVISION

UNITED STATES OF AMERICA

Vv. Case No: 5:20-cr-11-Oc-28PRL
JERON CANTRELL MARTIN

 

ORDER

This case is before the Court on Defendant's Petition for Release (titled “Petition
for Writ of Habeas Corpus For Release”). (Doc. 47). The assigned United States
Magistrate Judge has submitted a Report recommending that the Petition for Release be
denied. (Doc. 52). Neither the Government nor Defendant have filed any objection to the
Report and the time to do so has passed.

After a review of the record in this matter, including the Petition for Release and the
Government's response thereto (Doc. 51), the Court agrees with the findings of fact and
conclusions of law in the Report and Recommendation. Therefore, it is ORDERED as
follows:

1. The Report and Recommendation (Doc. 52) is ADOPTED and CONFIRMED

and made a part of this Order.

   

2. The Petition for Release (Doc. 47) is DENIED.
: a

DONE and ORDERED in Orlando, Florida, on Audust Z+ , 2020.

ft.

JOHN/ANTOON I!
United States District Judge

 

Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Parties

 
